DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 10/05/2022 is accepted and entered. Applicant’s amendments to the claims have overcome the previous claim objections and the majority of the previous 112b rejections. The 112b rejections not set forth below have been withdrawn.
Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive.
Applicant alleges on pages 7-8 of the remarks that the retaining ring of Harris does not teach a constricting portion of the retaining ring extending around the mouth that is entirely contiguous with the body of the cap since the retaining ring of Harris has lower edges that are turned inwardly. However, the lower edges of the retaining ring of Harris are not being considered the constricting portion of the retaining ring, only the vertical portion of the retaining ring is being considered the constricting portion as only the vertical portion of the retaining ring is what is covering the mouth and the O-ring.
Applicant also alleges on page 9 of the remarks that the container of Bullen does not widen to an increased internal volume at the shoulder. However, as set forth below, the container of Grossman does teach a shoulder where the container widens to an increased internal volume. Bullen is cited merely to teach the stop of the cap, not the shoulder of the container.
Applicant did not specifically argue the dependent claims.
Claim Objections
 Claim 5 is objected to because the language “wherein the cap comprises the body that is tapered” should state “wherein the body of the cap is tapered.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the space" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-8 are also rejected based on their dependency on Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9-12, 14, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al (US 7048724) in view of Harris et al (US 3707239).
Regarding Claim 1, Grossman discloses a drainage system (10, Fig. 5) comprising: 
a container or bottle (12, Fig. 5) having an interior (interior as shown in Fig. 5), a mouth (the upper portion of the bottle that is covered with the frangible seal 32 and cap 16, Fig. 5), the mouth (as seen in Fig. 5) comprising an outer surface (the outside of the mouth facing the exterior environment is the outer surface) and an opening (the mouth has an opening seen in Fig. 5); 
a frangible seal (32, Fig. 5) covering the opening (Fig. 5), the frangible seal having a surface being perpendicular to the outer surface of the mouth (the top surface of the frangible seal is perpendicular to the exterior surface of the mouth since the frangible seal runs horizontally and the exterior surface of the mouth runs vertically); 
a cap (16, Fig. 5) secured to the mouth (as seen in Fig. 5) and in fluid communication with a drainage line (26, Fig. 5; the drainage line is in communication with the cap and the bottle), the cap (16, Fig. 5) comprising a body (majority of cap 16, Fig. 5) having an inner surface configured to engage with the outer surface of the mouth (the inside of the cap is configured to engage with the outside of the mouth, as seen in Fig. 5) and a sleeve (18, Fig. 5) that is monolithic (as shown in Fig. 5, the sleeve and body are connected and integral) with the body (majority of cap 16, Fig. 5) and that extends away from the mouth (as seen in Fig. 5); and
an O-ring located around the mouth and between the outer surface of the mouth and the inner surface of the cap such that the O-ring forms a fluid seal between a space defined by the cap and the space located externally of the drainage system (Col. 8 lines 2-4; an O-ring is used to seal the cap to the threaded neck, and to seal the cap to the neck the O-ring would necessarily be located around the neck and between the outer surface of the neck and the inner surface of the cap to provide a seal). 
Grossman is silent regarding a retaining ring formed separately from the cap that is configured to be radially aligned with the O-ring and coaxial with the O-ring to provide a constricting force on the O-ring; wherein a constricting portion of the retaining ring extending around the mouth is entirely contiguous with the body of the cap.
Harris teaches an adapter unit for a container with a retaining ring (metal sealing ring 36, Figs. 3 and 4) formed separately from the cap (as seen in Figs. 3 and 4) configured to be radially aligned with the O-ring (35, Figs. 3 and 4) and coaxial with the O-ring to provide a constricting force on the O-ring (35, Figs. 3 and 4; Col. 4 lines 16-24) for the purpose of ensuring an effective, leakproof seal is formed.
Therefore, it would have been obvious to modify the device of Grossman to include a separate retaining ring circumferentially engaging the cap which is radially aligned and coaxial with the O-ring to provide a constricting force on the O-ring to ensure an effective, leakproof seal is formed (as motivated by Harris Col. 4 lines 16-24) to enhance the safety of the device. The combination of Grossman/Harris will have a constricting portion (the vertical portion of the retaining ring that will constrict the O-ring between the mouth and the cap, as see in Figs. 3 and 4 of Harris) that extends around the mouth and is entirely contiguous with the body of the cap as the vertical portion of the ring will be placed such that it is in contact with the cap of Grossman.
Regarding Claim 2, Grossman is silent whether the retaining ring has a constant inner diameter.
Harris teaches the retaining ring (36, Figs. 3 and 4) has a constant inner diameter (as seen in Figs. 3 and 4, the ring cannot be opened or varied in size, and has a constant inner diameter) for the purpose of fitting snuggly on the specifically chosen cap.
Therefore, it would have been obvious to modify the device of Grossman/Harris to have a retaining ring of a constant inner diameter so that the ring fits snuggly on the specifically chosen cap.
Regarding Claim 3, Grossman further discloses a spiked tube (spike 22 and spike tip 24, Fig. 5) positioned at least partially within the cap (16, Fig. 5; as seen in Fig. 5; the spiked tube is located within the sleeve 18 which is a portion of the cap 16) and configured to pierce the frangible seal (32, Fig. 5, Col. 8 lines 4-10).
Regarding Claim 4, Grossman further discloses a vacuum is transferred from the interior (as seen in Fig. 5) of the container (12, Fig. 5) to a space defined by the cap (16, Fig. 5), and the interior (as seen in Fig. 5) of the container (12, Fig. 5) is in patent fluid communication with the space defined by the cap (16, Fig. 5) when the frangible seal (32, Fig. 5) is pierced (Col. 8 lines 4-10).
Regarding Claim 5, the embodiment of Fig. 5 of Grossman is silent whether the cap comprises a body that is tapered. However, the embodiment of Fig. 1 of Grossman does teach a cap comprising a tapered body. One of ordinary skill in the art would have found it obvious to simply substitute the flat cap of the embodiment of Fig. 5 of Grossman for the tapered cap of Fig. 1 of Grossman as each cap would predictably seal the vacuum within the container.
Regarding Claim 7, Grossman further discloses the interior (as seen in Fig. 5) of the container (12, Fig. 5) holds a vacuum (Col. 8 lines 4-10).
Regarding Claim 9, Grossman discloses a drainage system (10, Fig. 5), the drainage system (10, Fig. 5) comprising: 
a container (bottle 12, Fig. 5) having a mouth (the upper portion of the bottle that is covered with the frangible seal 32 and cap 16, Fig. 5), the mouth (as seen in Fig. 5) comprising a first surface (the first surface is the exterior of the mouth, Fig. 5) surrounding an opening (the mouth has an opening seen in Fig. 5); 
a cap (16, Fig. 5) secured to the mouth (as seen in Fig. 5) that comprises a body (main portion of cap 16, Fig. 5) and a sleeve (18, Fig. 5) that is monolithic (as shown in Fig. 5, the sleeve and body are connected and integral) with the body (as seen in Fig. 5) and extends away from the mouth (as seen in Fig. 5), the cap (16, Fig. 5) having an inner surface configured to engage with the first surface of the mouth (the interior of the cap engages with the exterior of the mouth as shown in Fig. 5); and
a drainage line (26, Fig. 5) located distally of the cap (16, Fig. 5) and in fluid communication with a space defined by the cap (16, Fig. 5); and
an O-ring located between the first surface and the inner surface and configured to retain a vacuum within the drainage system (Col. 8 lines 2-4; an O-ring is used to seal the cap to the threaded neck, and to seal the cap to the neck the O-ring would necessarily be located around the neck and between the outer surface of the neck and the inner surface of the cap to provide a seal). 
Grossman is silent regarding a retaining ring formed separately from the cap that is radially aligned with the O-ring and coaxial with the O-ring to provide a constricting force on the O-ring; wherein a constricting portion of the retaining ring extending around the mouth is entirely contiguous with the body of the cap.
Harris teaches an adapter unit for a container with a retaining ring (metal sealing ring 36, Figs. 3 and 4) formed separately from the cap (as seen in Figs. 3 and 4) configured to be radially aligned with the O-ring (35, Figs. 3 and 4) and coaxial with the O-ring to provide a constricting force on the O-ring (35, Figs. 3 and 4; Col. 4 lines 16-24) for the purpose of ensuring an effective, leakproof seal is formed.
Therefore, it would have been obvious to modify the device of Grossman to include a separate retaining ring circumferentially engaging the cap which is radially aligned and coaxial with the O-ring to provide a constricting force on the O-ring to ensure an effective, leakproof seal is formed (as motivated by Harris Col. 4 lines 16-24) to enhance the safety of the device. The combination of Grossman/Harris will have a constricting portion (the vertical portion of the retaining ring that will constrict the O-ring between the mouth and the cap, as see in Figs. 3 and 4 of Harris) that extends around the mouth and is entirely contiguous with the body of the cap as the vertical portion of the ring will be placed such that it is in contact with the cap of Grossman.
Regarding Claim 10, Grossman further discloses a frangible seal (32, Fig. 5) covering the opening (the seal covers the opening of the mouth, Fig. 5) and maintaining a vacuum within the container while the frangible seal is intact (Col. 8 lines 2-10); and a tube (spike 22, Fig. 5) located at least partially within the cap (16, Fig. 5; the tube is located within the sleeve 18 which is part of cap 16), the tube (22, Fig. 1) having a spike (spike tip 24, Fig. 1), wherein the spike (24, Fig. 1) is configured to pierce the frangible seal (Col. 6 lines 26-27).
Regarding Claim 11, Grossman further discloses the O-ring is configured to provide a friction force for securing the cap to the mouth (Col. 8 lines 2-4; an O-ring is used to seal the cap to the threaded neck, and would therefore provide a friction force between the cap and the neck).
Regarding Claim 12, the embodiment of Fig. 5 of Grossman is silent whether the cap comprises a tapered portion. However, the embodiment of Fig. 1 of Grossman does teach a cap comprising a tapered portion. One of ordinary skill in the art would have found it obvious to simply substitute the flat cap of the embodiment of Fig. 5 of Grossman for the tapered cap of Fig. 1 of Grossman as each cap would predictably seal the vacuum within the container.
Regarding Claim 13, regarding the cap being opaque, the examiner takes Official Notice that caps for fluid containers are notoriously made of opaque materials.
Regarding Claim 14, Grossman further discloses the interior (as seen in Fig. 5) of the container (12, Fig. 5) contains the vacuum (Col. 8 lines 2-10).
Regarding Claim 15, Grossman further discloses the drainage line (26, Fig. 5) provides fluid communication with a collection device (Col. 6 lines 13-20).
Regarding Claim 17, Grossman discloses a method for draining a fluid from a patient with a drainage system (10, Fig. 5), the method comprising: 
placing a distal end of a drainage line (26, Fig. 5) into contact with a target fluid (Col. 6 lines 14-20), 
wherein a proximal end of the drainage line (26, Fig. 5) contacts and provides for fluid communication with a cap (16, Fig. 5) that includes an inner cap surface (Col. 6 lines 32-35), the cap (16, Fig. 5) comprising a body (main portion of cap 16, Fig. 5) and a sleeve (18, Fig. 5) that is monolithic (as shown in Fig. 5, the sleeve and body are connected and integral) with the body (main portion of cap 16, Fig. 1) and that extends away from the mouth (neck of bottle 12, Fig. 5) of a drainage container (bottle 12, Fig. 5);
moving the body (main portion of cap 16, Fig. 5) proximally into engagement with the mouth (neck of bottle 12, Fig. 5; the cap must be put on by moving the cap proximally into engagement with the mouth) of the drainage container (12, Fig. 5) such that an O-ring provides a seal between an outer surface of the mouth and the inner cap surface (Col. 8 lines 2-4; an O-ring is used to seal the cap to the threaded neck, and to seal the cap to the neck the O-ring would necessarily be located around the neck and between the outer surface of the neck and the inner surface of the cap to provide a seal).
Grossman is silent regarding sliding a retaining ring proximally over the sleeve and the body of the cap such that the retaining ring is radially aligned with the O-ring and coaxial with the O-ring to provide a constricting force on the O-ring; wherein a constricting portion of the retaining ring extending around the mouth is entirely contiguous with the body of the cap.
Harris teaches sliding (Col. 4 lines 16-24) a retaining ring (metal sealing ring 36, Figs. 3 and 4) over the cap (flanged tubular member 31, Figs. 3 and 4) such that the retaining ring (36, Figs. 3 and 4) is radially aligned with the O-ring (35, Figs. 3 and 4) and coaxial with the O-ring (35, Figs. 3 and 4) to provide a constricting force on the O-ring (35, Figs. 3 and 4, Col. 4 lines 16-24) to ensure the retaining ring fits snuggly on the specifically chosen cap to prevent leaks (Col. 4 lines 16-24).
Therefore, it would have been obvious to one of ordinary skill to modify the device of Grossman to include sliding on a retaining ring that is radially and coaxially aligned with the O-ring to provide a constricting force on the O-ring to ensure the retaining ring fits snuggly on the specifically chosen cap to prevent leaks (as motivated by Harris Col. 4 lines 16-24). The combination of Grossman/Harris will have a constricting portion (the vertical portion of the retaining ring that will constrict the O-ring between the mouth and the cap, as see in Figs. 3 and 4 of Harris) that extends around the mouth and is entirely contiguous with the body of the cap as the vertical portion of the ring will be placed such that it is in contact with the cap of Grossman.
Regarding Claim 18, regarding the cap being opaque, the examiner takes Official Notice that caps for fluid containers are notoriously made of opaque materials.
Regarding Claim 19, Grossman further discloses moving the cap distally out of engagement with the mouth and later moving the cap proximally into sealing engagement around a mouth of a second container (Col. 5 lines 2-3; in order to remove the cap from one container, the cap must be moved distally out of engagement with the mouth of the first container, and then moved proximally onto the mouth of a second container to continue providing vacuum therapy).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al (US 7048724) in view of Harris et al (US 3707239) further in view of Melton (US 3397803).
Regarding Claim 6, Grossman/Harris is silent whether the retaining ring includes a weakened area with a lower critical strength than an adjacent area such that the retaining ring breaks at the weakened area in response to an input force from a user.
Melton teaches a retaining ring (32, Figs. 1-4) including a weakened area or score lines (41, 42, Fig. 1; Col. 3 lines 55-64) with a lower critical strength than an adjacent area such that the retaining ring (32, Figs. 1-4) breaks at the weakened area in response to an input force from a user (Col. 3 lines 55-64, Col. 4 lines 28-35; since the score lines allow the tab to break off, the score lines will have a lower critical strength than the adjacent areas of the retaining ring) for the purpose of allowing the closure assembly to be removed from the container (Col. 4 lines 28-31).
Therefore, it would have been obvious to modify the retaining ring of Grossman/Harris to have a weakened area for the purpose of allowing the closure assembly to be removed from the container when the cap needs to be removed (as motivated by Melton, Col. 4 lines 28-31).
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al (US 7048724) in view of Harris et al (US 3707239) further in view of Bullen et al (US 2007/0148756).
Regarding Claims 8 and 16, Grossman further discloses a shoulder where the container widens to an increased internal volume (the portion of the container surrounding the mouth that extends outward away from the mouth before curving downward, as seen in Fig. 5).
Grossman/Harris is silent regarding a stop extending outwardly from the mouth along the shoulder and the retaining ring rests on the stop when the retaining ring is radially aligned with the O-ring and coaxial with the O-ring.
Bullen teaches a stop (outer rim portion 28, Fig. 1) that extends outwardly from the mouth (as seen in Fig. 1) along the shoulder (tabs 32, Fig. 1). This structure ensures the cap is placed on tightly (¶ [0021]).
Therefore, it would have been obvious to modify the cap of Grossman/Harris to include a stop that extends outwardly from the mouth along the shoulder, as taught by Bullen. This structure ensures the cap is fully placed on the container by the contact of the stop and shoulder. In the combination of Grossman/Harris, the retaining ring will rest on the stop when the retaining ring is radially aligned with the O-ring and coaxial with the O-ring.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,532,135 in view of Grossman et al (US 7048724) further in view of Harris et al (US 3707239).
Regarding independent claims 1 and 9 of the instant application, the patented Claims 1 and 9 are narrower due to the inclusion of a claimed groove as well as limitations to the diameter of the retaining ring that are not present in the instant application. The patented claims are also silent regarding the cap having a body and a sleeve that is monolithic with the body and extends away from the mouth, and whether the retaining ring is formed separately from the cap, and a constricting portion of the retaining ring extending around the mouth is entirely contiguous with the body of the cap. However, these limitations missing from the patented claims would be obvious to one of ordinary skill in the art. Grossman teaches a cap (16, Fig. 1) that comprises a body (20, Fig. 1) and a sleeve (18, Fig. 1) that is monolithic (as shown in Fig. 1, the sleeve and body are connected and integral) with the body (20, Fig. 1) and extends away from the mouth (as seen in Fig. 1). One of ordinary skill in the art would be motivated to modify the patented claims with the body and sleeve of Grossman as the sleeve allows for connection of the cap to a drainage line (as shown in Fig. 1). Additionally, Harris teaches using a separate retaining ring (36, Figs. 3 and 4) that is separate from the cap (31, Figs. 3 and 4). Therefore, one of ordinary skill in the art would be motivated to modify the patented claims with the separate retaining ring of Harris to provide a constricting force and snug fit (as motivated by Harris Col. 4 lines 16-24). The combination of Grossman/Harris would result in the constricting portion of the retaining ring extending around the mouth is entirely contiguous with the body of the cap as the vertical portion of the ring will be placed such that it is in contact with the cap of Grossman. As such, the combination of the patented Claims 1-19 and the Grossman and Harris references renders the pending Claims 1-19 obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA ARBLE/           Primary Examiner, Art Unit 3781